


110 HR 4129 IH: Homeless Access to Recovery

U.S. House of Representatives
2007-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4129
		IN THE HOUSE OF REPRESENTATIVES
		
			November 8, 2007
			Ms. Solis (for
			 herself, Ms. Carson, and
			 Mr. Ramstad) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to strengthen and
		  expand substance abuse and mental health services to persons experiencing
		  homelessness in the United States.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Homeless Access to Recovery
			 through Treatment Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Mainstream Substance Abuse and Mental Health Services
				Programs
					Subtitle A—Discharge Planning
					Sec. 101. Averting patient discharge into
				homelessness.
					Subtitle B—Provision of Appropriate Services
					Sec. 111. Application of knowledge development findings to
				service delivery.
					Subtitle C—Grantee Planning, Reporting, and
				Capacity-Building
					Sec. 121. Expansion of participation in grantee
				planning.
					Sec. 122. Documentation of needs of and establishing priorities
				for homeless population.
					Subtitle D—Designation of Persons Experiencing Homelessness as
				Priority Population
					Sec. 131. Requiring grantees to direct funds to persons
				experiencing homelessness.
					Sec. 132. Inclusion of runaway, homeless, and street
				youth.
					Sec. 133. Definition of runaway, homeless, and street youth as
				high risk.
					Sec. 134. Prioritization of services for runaway, homeless, and
				street youth.
					Sec. 135. Authorization of appropriations for runaway,
				homeless, and street youth.
					Title II—Targeted Homeless Addiction And Mental Health Services
				Programs
					Subtitle A—Reauthorize, Rename, and Strengthen the Grants for
				the Benefit of Homeless Individuals Program
					Sec. 201. Treatment and recovery for homeless
				persons.
					Subtitle B—Reauthorize and Strengthen the Projects for
				Assistance in Transition From Homelessness (PATH) Program
					Sec. 211. Expansion of required scope of services of path
				providers.
					Sec. 212. Consideration of States to utilize health care for
				the homeless projects as path providers.
					Sec. 213. Minimum allotments.
					Sec. 214. State descriptions of resource allocation
				process.
					Sec. 215. Authorization of appropriations.
					Sec. 216. Clarification of target populations provision of path
				statute.
					Title III—Federal Program Management
					Sec. 301. Establishment of Federal plan on addiction, mental
				illness, and homelessness.
					Sec. 302. Federal report on path and homeless grant
				programs.
					Sec. 303. Collaboration with children, youth, and family
				programs.
				
			IMainstream
			 Substance Abuse and Mental Health Services Programs
			ADischarge
			 Planning
				101.Averting
			 patient discharge into homelessnessPart D of title V of the Public Health
			 Service Act (42 U.S.C. 290dd et seq.) is amended by adding at the end the
			 following:
					
						544.Discharge
				planning in private and public hospitals and inpatient facilitiesAny private or public hospital, nursing
				home, subacute and transitional care, hospice, residential treatment,
				rehabilitation, or other inpatient facility which receives support in any form
				from any State or program supported in whole or in part by funds appropriated
				to any Federal department or agency pursuant to this title, title XIX of the
				Public Health Service Act, or title XIX of the Social Security Act shall have
				established a system designed to ensure that individuals in such facilities are
				referred to the most medically appropriate level of care and discharged from
				such facilities in such a manner that ensures that such individuals are placed
				in stable and appropriate housing, as soon as such referral is medically
				indicated.
						.
				BProvision of
			 Appropriate Services
				111.Application of
			 knowledge development findings to service delivery
					(a)State Plan for
			 Comprehensive Community Health Services for Certain
			 IndividualsSection 1912(b) of the Public Health Service Act (42
			 U.S.C. 300x–2(b)) is amended by inserting after paragraph (5) the
			 following:
						
							(6)Replication of
				successful modelsThe plan describes the manner in which
				resources will be allocated to entities that agree to replicate successful
				models of prevention, early intervention, and treatment, and rehabilitation as
				identified by the
				Administrator.
							.
					(b)Application for
			 Grant; Approval of State PlanSection 1932(b) of the Public
			 Health Service Act (42 U.S.C. 300x–32(b)) is amended by adding at the end the
			 following:
						
							(4)Replication of
				successful modelsThe plan submitted under subsection (a)(6)
				shall describe the manner in which resources will be allocated to entities that
				agree to replicate successful models of prevention, early intervention, and
				treatment, and rehabilitation as identified by the
				Administrator.
							.
					CGrantee Planning,
			 Reporting, and Capacity-Building
				121.Expansion of
			 participation in grantee planningSubpart II of part B of title XIX of the
			 Public Health Service Act (42 U.S.C. 300x–21 et seq.) is amended by inserting
			 after section 1927 the following:
					
						1927A.State
				substance abuse planning council
							(a)In
				GeneralA funding agreement for a grant under section 1921 is
				that the State involved will establish and maintain a State substance abuse
				planning council in accordance with the conditions described in this
				section.
							(b)DutiesA
				condition under subsection (a) for a Council is that the duties of the Council
				are—
								(1)to review plans
				submitted under section 1932 and to submit to the State any recommendations of
				the Council for modifications to the plans;
								(2)to serve as an
				advocate for individuals with substance abuse disorders; and
								(3)to monitor,
				review, and evaluate, not less than once each year, the allocation of funds
				for, and adequacy of, substance abuse service within the State.
								(c)Membership
								(1)In
				generalA condition under subsection (a) for a Council is that
				the Council be composed of residents of the State, including representatives
				of—
									(A)the principal
				State agencies with respect to—
										(i)substance abuse,
				mental health, primary health, HIV/AIDS, education, vocational rehabilitation,
				criminal justice, housing, youth services, and social services; and
										(ii)the development
				of the plan submitted pursuant to title XIX of the Social Security Act;
										(B)public, private,
				and nonprofit entities concerned with the need, planning, operation, funding,
				and use of substance abuse services and related support service, including
				those concerned with homeless individuals;
									(C)individuals who are
				receiving substance abuse services; and
									(D)the families of
				such individuals.
									(2)Certain
				requirementsA condition under subsection (a) for a Council is
				that not less than 40 percent of the members of the Council are individuals who
				are not State employees or providers of substance abuse services.
								(d)DefinitionFor
				purposes of this section, the term Council means a State substance
				abuse planning council.
							(e)Additional
				ProvisionThe Secretary may make a grant under section 1921 to a
				State only if—
								(1)the plan submitted
				under section 1932 with respect to the grant and the report of the State under
				section 1942(a) concerning the preceding fiscal year has been reviewed by the
				State substance abuse planning council established under this section;
				and
								(2)the State submits
				to the Secretary any recommendations received by the State from such council
				for modifications to the plan (without regard to whether the State has made the
				recommended modifications) and any comments concerning the annual
				report.
								(f)Authorization of
				AppropriationsThere are authorized to be appropriated such sums
				as may be necessary for fiscal year 2008 to permit the Secretary to make a
				grant to each State in the amount of $100,000 for the purpose of carrying out
				this
				section.
							.
				122.Documentation
			 of needs of and establishing priorities for homeless populationSection 1932(b) of the Public Health Service
			 Act (42 U.S.C. 300x–32(b)), as amended by section 111(b) of this Act, is
			 amended—
					(1)by amending
			 paragraph (1) to read as follows:
						
							(1)In
				generalA plan submitted by a State under subsection (a)(6) is in
				accordance with this subsection if—
								(A)the plan contains
				detailed provisions for complying with each funding agreement for a grant under
				section 1921 that is applicable to the State, including a description of the
				manner in which the State intends to expend the grant; and
								(B)the plan meets the
				criteria specified in paragraph (5).
								;
				and
					(2)by adding at the
			 end the following:
						
							(5)Criteria for
				planWith respect to the provision of services under section
				1921, the criteria referred to in paragraph (1)(B) are as follows:
								(A)Comprehensive
				community-based substance abuse prevention and treatment
				systemsThe plan provides for a coordinated community-based
				system of care for individuals with substance abuse or at-risk of substance
				abuse and describes available services and resources in a comprehensive system
				of care that is linguistically and culturally competent, including services for
				dually diagnosed individuals. The description of the system of care shall
				include substance abuse prevention services, substance abuse treatment
				services, primary health services, mental health services, rehabilitation
				services, employment services, housing services, educational services, medical
				and dental care, and other support services to be provided to individuals with
				Federal, State, and local public and private resources. The plan shall include
				a separate description of case management services and provide for activities
				leading to reduction in need for hospitalization.
								(B)Substance abuse
				prevention and treatment system data and epidemiologyThe plan
				contains an estimate of the incidence and prevalence in the State of substance
				abuse among adults and children, including individuals who are homeless, and
				presents quantitative targets to be achieved in the implementation of the
				system described in subparagraph (A).
								(C)Targeted
				services to homeless and rural populationsThe plan
				describes—
									(i)the State’s
				outreach to and services for individuals who are homeless, including racial and
				ethnic minorities who are homeless; and
									(ii)how
				community-based services will be provided to individuals residing in rural
				areas, including individuals who are homeless.
									(D)Management
				systemsThe plan describes the financial resources, staffing, and
				training for substance abuse prevention and treatment providers that is
				necessary to implement the plan, and provides for the training of providers of
				emergency health services regarding substance abuse.
								(E)Expenditure of
				grantThe plan further
				describes the manner in which the State intends to expend the grant under
				section 1921 for the fiscal year
				involved.
								.
					DDesignation of
			 Persons Experiencing Homelessness as Priority Population
				131.Requiring
			 grantees to direct funds to persons experiencing homelessness
					(a)Treatment
			 Services Regarding Substance AbuseSubpart II of part B of title
			 XIX of the Public Health Service Act (42 U.S.C. 300x–21 et seq.), as amended by
			 section 121 of this Act, is further amended by inserting after section 1927A
			 the following:
						
							1927B.Treatment
				services for persons experiencing homelessness
								(a)In
				GeneralA funding agreement for a grant under section 1921 is
				that the State involved—
									(1)will ensure that
				each person experiencing homelessness in the State who seeks or is referred for
				and would benefit from such services is given preference in admission to
				treatment facilities receiving funds pursuant to the grant; and
									(2)will, in carrying
				out paragraph (1), publicize to persons experiencing homelessness the
				availability of services from the facilities and the fact that the persons
				receive such preferences.
									(b)Referrals
				Regarding StatesA funding agreement for a grant under section
				1921 is that, in carrying out subsection (a)(1)—
									(1)the State involved
				will require, that in the event that a treatment facility has insufficient
				capacity to provide treatment services to any person experiencing homelessness
				described in such subsection who seeks the services from the facility, the
				facility refer the person to the State; and
									(2)the State, in the
				case of each person experiencing homelessness for whom a referral under
				paragraph (1) is made to the State—
										(A)will refer the
				person to a treatment facility that has the capacity to provide treatment
				services to the person; or
										(B)will, if no
				treatment facility has the capacity to admit the person, make interim services
				available to the person at the time the person seeks the treatment
				services.
										.
					(b)Preference
			 Regarding Mental Health ServicesSection 1912(b) of the Public
			 Health Service Act (42 U.S.C. 300x–2(b)), as amended by section 111(a) of this
			 Act, is further amended by inserting after paragraph (6) the following:
						
							(7)Homeless
				individualsThe plan provides that homeless individuals are to
				receive preference in the provision of services provided under grants under
				section
				1911.
							.
					132.Inclusion of
			 runaway, homeless, and street youthSection 517(b) of the Public Health Service
			 Act (42 U.S.C. 290bb–23(b)) is amended—
					(1)in paragraph (1),
			 by inserting runaway, homeless, and street children and youth,
			 after adolescent parents,; and
					(2)in paragraph (2),
			 by inserting homelessness, after suicide,.
					133.Definition of
			 runaway, homeless, and street youth as high riskSection 517(g) of the Public Health Service
			 Act (42 U.S.C. 290bb–23(g)) is amended—
					(1)in paragraph (9),
			 by striking or after the semicolon;
					(2)in paragraph (10),
			 by striking the period and inserting ; or; and
					(3)by adding at the
			 end the following:
						
							(11)is a runaway,
				homeless, or street
				youth.
							.
					134.Prioritization
			 of services for runaway, homeless, and street youthSection 514(b) of the Public Health Service
			 Act (42 U.S.C. 290bb–7(b)) is amended—
					(1)in paragraph (6),
			 by striking and at the end;
					(2)in paragraph (7),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(8)provide treatment
				and aftercare to runaway, homeless, and street
				youth.
							.
					135.Authorization
			 of appropriations for runaway, homeless, and street youthSection 514(f) of the Public Health Service
			 Act (42 U.S.C. 290bb–7(f)) is amended—
					(1)by striking
			 and such sums and inserting such sums; and
					(2)by inserting
			 , and $60,000,000 for each of fiscal years 2008 through 2012, of which
			 $20,000,000 shall be reserved each fiscal year for awarding grants, contracts,
			 or cooperative agreements to applicants who propose under subsection (b)(8) to
			 provide treatment and aftercare to runaway, homeless, and street youth
			 before the period at the end.
					IITargeted Homeless
			 Addiction And Mental Health Services Programs
			AReauthorize,
			 Rename, and Strengthen the Grants for the Benefit of Homeless Individuals
			 Program
				201.Treatment and
			 recovery for homeless personsSection 506 of the Public Health Service Act
			 (42 U.S.C. 290aa–5) is amended—
					(1)in the section
			 heading, by striking grants
			 for the benefit of homeless individuals and inserting
			 grants for treatment and
			 recovery for homeless persons;
					(2)in
			 subsection (a)—
						(A)by inserting
			 , acting through the Administrator and the Administrator of the Health
			 Resources and Services Administration, after The
			 Secretary; and
						(B)by striking
			 In carrying out this section, and all that follows through the
			 end of the subsection;
						(3)in
			 subsection (b)—
						(A)in paragraph (1),
			 by inserting , including health centers receiving grants under section
			 330(h) before the semicolon at the end;
						(B)in paragraph (2),
			 by inserting , including local centers receiving grants under section
			 311 of the Runaway and Homeless Youth Act, transitional living youth projects
			 receiving grants under section 321 of such Act, and agencies receiving grants
			 under section 351 of such Act before the semicolon at the end;
						(C)in paragraph
			 (4)—
							(i)by
			 inserting experiencing homelessness after for
			 individuals; and
							(ii)by
			 striking and at the end;
							(D)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
						(E)by adding at the
			 end the following:
							
								(6)entities that have been previously awarded
				a grant, contract, or cooperative agreement under this section and have been
				determined by the Secretary to have met the grant, contract, or cooperative
				agreement conditions of the previous
				award.
								;
						(4)in subsection
			 (e)—
						(A)by striking
			 and such sums and inserting such sums; and
						(B)by inserting
			 $100,000,000 for fiscal year 2008, and such sums as may be necessary for
			 each of the fiscal years 2009 through 2012 before the period at the
			 end;
						(5)by redesignating
			 subsection (e) as subsection (f); and
					(6)by inserting after
			 subsection (d) the following:
						
							(e)DefinitionsIn
				this section:
								(1)The term homeless individual
				has the meaning given to such term in section 330(h)(5).
								(2)The term
				substance abuse has the meaning given to such term in section
				534.
								(3)The term
				substance abuse services has the meaning given to such term in
				section
				330(h)(5).
								.
					BReauthorize and
			 Strengthen the Projects for Assistance in Transition From Homelessness (PATH)
			 Program
				211.Expansion of
			 required scope of services of path providersSection 522(b) of the Public Health Service
			 Act (42 U.S.C. 290cc–22(b)) is amended—
					(1)by
			 striking paragraphs (4) and (5) and inserting the following:
						
							(4)community mental
				health treatment and support services;
							(5)alcohol or drug
				treatment and support
				services;
							;
					(2)in
			 paragraph (7), by striking subparagraphs (A) through (D) and inserting the
			 following:
						
							(A)preparing a plan
				for the provision of community mental health services or substance abuse
				services to the eligible homeless individual involved, and reviewing such plan
				not less than once every three months to evaluate its effectiveness in assuring
				long-term stability;
							(B)providing
				assistance in obtaining and coordinating social and maintenance services for
				the eligible homeless individuals, including services relating to daily living
				activities, personal financial planning, transportation services, habilitation
				and rehabilitation services, pre­vo­ca­tion­al and vocational services, and
				housing services;
							(C)providing
				assistance to the eligible homeless individual in obtaining income and medical
				support services, including housing assistance, food stamps, supplemental
				security income, Medicaid, Medicare, and veterans affairs assistance, and
				employment and training programs;
							(D)referring the
				eligible homeless individual for such other services as may be appropriate and
				assuring that the service is delivered in a timely manner for as long as needed
				to ensure long-term stability; and
							;
				and
					(3)in paragraph (10),
			 by striking subparagraph (B) and inserting the following:
						
							(B)planning of
				housing needs at different stages of recovery and
				stability;
							.
					212.Consideration of
			 States to utilize health care for the homeless projects as path
			 providersSection 522(a) of
			 the Public Health Service Act (42 U.S.C. 290cc–22(a)) is amended in the matter
			 preceding paragraph (1) by inserting after veterans
			 organizations the following: , health centers with active grants
			 under section 330(h),.
				213.Minimum
			 allotmentsSection 524 of the
			 Public Health Service Act (42 U.S.C. 290cc–24) is amended to read as
			 follows:
					
						524.Determination of
				amount of allotment
							(a)Determination
				Under FormulaSubject to subsection (b), the allotment required
				in section 521 for a State for a fiscal year is the product of—
								(1)an amount equal to
				the amount appropriated under section 535 for the fiscal year; and
								(2)a percentage equal
				to the quotient of—
									(A)an amount equal to
				the population living in urbanized areas of the State involved, as indicated by
				the most recent data collected by the Bureau of the Census; and
									(B)an amount equal to
				the population living in urbanized areas of the United States, as indicated by
				the sum of the respective amounts determined for the States under subparagraph
				(A).
									(b)Minimum
				Allotment
								(1)In
				generalSubject to paragraph (2), the allotment for a State under
				section 521 for a fiscal year shall, at a minimum, be the greater of—
									(A)the amount the
				State received under section 521 in fiscal year 2005; and
									(B)$600,000 for each
				of the several States, the District of Columbia, and the Commonwealth of Puerto
				Rico, and $100,000 for each of Guam, the Virgin Islands, American Samoa, and
				the Commonwealth of the Northern Mariana Islands.
									(2)ConditionIf
				the funds appropriated in any fiscal year under section 535 are insufficient to
				ensure that States receive a minimum allotment in accordance with paragraph
				(1), then—
									(A)no State shall
				receive less than the amount they received in fiscal year 2005; and
									(B)any funds
				remaining after amounts are provided under subparagraph (A) shall be used to
				meet the requirement of paragraph (1)(B) to the maximum extent
				possible.
									.
				214.State
			 descriptions of resource allocation processSection 527(a) of the Public Health Service
			 Act (42 U.S.C. 290cc–27(a)) is amended—
					(1)by
			 redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
			 and
					(2)by inserting after
			 paragraph (2) the following:
						
							(3)such description
				identifies the process the State intends to use to allocate funds to political
				subdivisions of the State and to nonprofit private entities pursuant to section
				522;
							.
					215.Authorization
			 of appropriationsSection
			 535(a) of the Public Health Service Act (42 U.S.C. 290cc–35(a)) is amended by
			 striking there is authorized and all that follows and inserting
			 the following: there are authorized to be appropriated $100,000,000 for
			 fiscal year 2008, and such sums as may be necessary for each of fiscal years
			 2009 through 2012..
				216.Clarification
			 of target populations provision of path statuteThe Congress encourages the Secretary of
			 Health and Human Services to provide guidance to the States regarding an
			 appropriate definition of populations eligible for services provided with
			 grants under part C of title V of the Public Health Service Act. In doing so,
			 the Secretary should suggest that the States make such services available to
			 homeless persons or persons at imminent risk of homelessness with serious and
			 persistent mental impairments as evidenced by a chronicity of symptoms and
			 inability to function in the community independently.
				IIIFederal Program
			 Management
			301.Establishment
			 of Federal plan on addiction, mental illness, and homelessnessPart D of title V of the Public Health
			 Service Act (42 U.S.C. 290dd et seq.), as amended by section 101 of this Act,
			 is further amended by adding at the end the following:
				
					545.Federal plan on
				addiction, mental illness, and homelessness
						(a)Plan
				ElementsWithin 1 year after the date of the enactment of this
				section and each 5 years thereafter, the Secretary shall prepare and submit to
				the Committee on Energy and Commerce of the House of Representatives and the
				Committee on Health, Education, Labor, and Pensions of the Senate a plan that
				describes—
							(1)current Federal,
				State, and local public policies and practices regarding homelessness and
				addiction and mental illness prevention, early intervention, treatment, and
				rehabilitation;
							(2)identifies
				administrative and statutory access and care barriers and opportunities for
				persons experiencing homelessness with addictive and mental disorders;
				and
							(3)recommends
				administrative and legislative actions that would increase homeless persons’
				access to addiction and mental health services and improves the appropriateness
				and quality of care they receive through such systems and programs, including
				culturally and linguistically appropriate care.
							(b)Plan
				Sub-ElementsThe plan should describe the elements as provided in
				subsection (a) for the following topics:
							(1)Grantee planning,
				reporting, and capacity-building.
							(2)Consumer
				involvement.
							(3)Designation of
				priority populations.
							(4)Outreach and
				enrollment.
							(5)Participant
				tracking.
							(6)Elimination of
				regulatory and administrative impediments.
							(7)Provision of
				appropriate services.
							(8)Discharge
				planning.
							(9)Outcome
				measurement.
							(c)ConsultationIn
				establishing the plan required under subsection (a), the Secretary shall
				consult with homeless children, youth, families, and individuals with addictive
				and mental disorders, nonprofit organizations advocating for persons
				experiencing homelessness, homeless health, housing, and support service
				providers, and public agency representatives.
						(d)Plan
				ImplementationWithin 1 year after the date of enactment of this
				section, the Secretary shall implement administrative recommendations
				identified pursuant to subsection
				(a)(3).
						.
			302.Federal report
			 on path and homeless grant programsPart C of title V of the Public Health
			 Service Act (42 U.S.C. 290cc–21 et seq.) is amended by inserting after section
			 533 the following:
				
					533A.Biennial
				reportNot later than October
				1 of each 2 years, the Secretary shall prepare and deliver a report to the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Energy and Commerce of the House of Representatives regarding the
				programs under this part, including—
						(1)a comprehensive
				description of the programs;
						(2)a record and a
				description of the services for which amounts received under section 521 and
				section 506 were expended during the preceding fiscal years;
						(3)a record and
				description of the recipients of amounts received under section 521 and section
				506 were expended during the preceding fiscal years;
						(4)a record and
				description of the consistency and coordination of programs and services for
				which amounts received under section 521 and section 506 were expended during
				the preceding fiscal years with applications submitted to the Department of
				Housing and Urban Development pursuant to subtitle C of title IV of the Stewart
				B. McKinney Homeless Assistance Act;
						(5)a record and
				description of the coordination of programs and services for which amounts
				received under section 521 and section 506 were expended during the preceding
				fiscal years with mental health, substance abuse, housing, health, and other
				social service programs funded through Federal block grant, formula grant,
				competitive grant, and other mechanisms; and
						(6)such other
				information as the Secretary deems
				useful.
						.
			303.Collaboration
			 with children, youth, and family programs
				(a)Center for
			 Substance Abuse TreatmentSubsection (b) of section 507 of the
			 Public Health Service Act (42 U.S.C. 290bb) is amended—
					(1)in paragraph (13),
			 by striking and at the end:
					(2)in
			 paragraph (14), by striking the period at the end and inserting ;
			 and; and
					(3)by adding at the
			 end the following:
						
							(15)collaborate with the Assistant Secretary
				for Children and Families to develop programs to provide substance abuse
				treatment services to children and families who have or had contact with the
				child welfare system and with runaway, homeless, and street youth and their
				families and, in doing so, ensure the linguistic and cultural competence of
				such
				programs.
							.
					(b)Office for
			 Substance Abuse PreventionSubsection (b) of section 515 of the
			 Public Health Service Act (42 U.S.C. 290bb–21) is amended—
					(1)in paragraph (10),
			 by striking and at the end;
					(2)in paragraph (11),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(12)collaborate with the Assistant Secretary
				for Children and Families to develop programs to prevent alcohol abuse and drug
				abuse among children and families who have or had contact with the child
				welfare system and with runaway, homeless, and street youth and their families
				and, in doing so, ensure the linguistic and cultural competence of such
				programs.
							.
					(c)Center for
			 Mental Health ServicesSubsection (b) of section 520 of the
			 Public Health Service Act (42 U.S.C. 290bb–31) is amended—
					(1)in paragraph (14),
			 by striking and at the end;
					(2)in paragraph (15),
			 b striking the period at the end and inserting ; and; and
					(3)by adding at the
			 end the following:
						
							(16)collaborate with the Assistant Secretary
				for Children and Families to develop programs to provide mental health services
				to children and families who have or had contact with the child welfare system
				and with runaway, homeless, and street youth and their families and, in doing
				so, ensure the linguistic and cultural competence of such
				programs.
							.
					
